     Case 2:20-cv-00195-JAD-BNW Document 69 Filed 05/20/20 Page 1 of 3




 1

 2                               UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                   ***
 5    AAA, et al.,                                         Case No. 2:20-cv-00195-JAD-BNW
 6                           Plaintiffs,
                                                           ORDER
 7          v.
 8    CLARK COUNTY SCHOOL DISTRICT, et
      al.,
 9
                             Defendants.
10

11

12          This order responds to Plaintiff’s Motion for Relief (ECF No. 66) and intends to clarify

13   what the Discovery Plan and Scheduling Order (DPSO) is intended to include based on the

14   hearing held on April 22, 2020. ECF No. 51. This court always intended for both defendants

15   Clark County School District and Dr. Davis to disclose certain metadata (as discussed in court) to

16   the extent any such metadata is available. It now orders defendant Dr. Davis to file a proposed

17   discovery plan and scheduling order that includes both defendants in subsection (C), entitled

18   “Issues about Disclosure, Discovery, or Preservation of Electronically Stored Information.”

19          By way of background, this court held a hearing on April 22, 2020 to resolve competing

20   proposed DPSOs (ECF Nos. 46 and 47). At the conclusion of that hearing, this court requested

21   counsel for Dr. Davis to file a new DPSO that contained the rulings as announced in court. On

22   April 24, 2020, counsel for Dr. Davis filed a DPSO. ECF No. 52. Section (C) of that DPSO did

23   not subject defendant Dr. Davis to the production of metadata; instead it only included defendant

24   Clark County School District in that section. That same day, Plaintiff filed a different version of

25   the DPSO, which included the requirement that Dr. Davis produce metadata. On April 30, 2020,

26   this court looked at the DPSO the court had ordered defendant Dr. Davis to submit (submitted as

27   ECF No. 52) and adopted it. ECF No. 54.

28
     Case 2:20-cv-00195-JAD-BNW Document 69 Filed 05/20/20 Page 2 of 3




 1          Plaintiff immediately filed an objection to “ECF No. 52.” ECF No. 55. As reflected in the

 2   minutes entered on May 1, 2020, this court was under the impression Plaintiff was objecting to

 3   the lack of consultation on the DPSO submitted by defense counsel. ECF No. 56. This court

 4   misunderstood what Plaintiff was objecting to. It is now apparent that he was attempting to fix the

 5   prior omission from the DPSO and to ensure that defendant Dr. Davis would also be required to

 6   the produce certain metadata.

 7          On May 5, 2020 Plaintiff filed another motion, “Motion for Defendant Dr. Rachel Davis

 8   to be Included in the Discovery Plan and Scheduling Order.” ECF No. 57. The court mistakenly

 9   understood the request as the Plaintiff asserting requests on behalf on defendant Dr. Davis. The

10   court denied that request. ECF No. 61. On review, it is now clear he was making the same request

11   he made in objecting to the governing DPSO.

12          On May 18, 2020, Plaintiff filed a request to obtain relief from the governing DPSO, filed

13   as ECF No. 54. ECF No. 66. The relief requested is what he was seeking all along: for defendant

14   Dr. Davis to be included as a defendant subject to the production of metadata in section (C) of the

15   DPSO. Plaintiff also requests that this court recuse, believing it has a conflict of interest based on

16   these misunderstandings.

17          This court now realizes what Plaintiff was trying to accomplish through the different

18   filings. Again, the court always intended for both defendants Clark County School District and

19   Dr. Davis to produce metadata as to specific documents (as discussed in court) if available. As a

20   result, the operative DPSO (ECF No. 54) does not capture the intent of this court’s rulings during

21   the April 22, 2020 hearing. As such, the court will order defendant Dr. Davis to file a new DPSO

22   containing both defendants in subsection (C). If after this explanation Plaintiff still believes the

23   undersigned should recuse, he must file a separate motion indicating the reasons for that request

24   by May 29, 2020. Accordingly,

25          IT IS ORDERED that Motion for Relief (ECF No. 66) is GRANTED in part and

26   DENIED in part. It is granted to the extent that the court will order the defendant to file a new

27   DPSO, as outlined below. It is denied in all other respects.

28
                                                  Page 2 of 3
     Case 2:20-cv-00195-JAD-BNW Document 69 Filed 05/20/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that defendant Dr. Davis is to file a new DPSO. The only

 2   difference between the DPSO at ECF No. 54 and the new DPSO defendant is to file is that

 3   subsection (C) must contain both defendants: Clark County School District and Dr. Davis.

 4          IT IS FURTHER ORDERED that if Plaintiff wishes to file a motion for the undersigned

 5   to recuse, he must do so by May 29, 2020.

 6

 7   DATED: May 20, 2020

 8

 9                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

27

28
                                                 Page 3 of 3
